Citation Nr: 0734541	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1971.  He died in December 2002.  The appellant is his 
surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied service connection for the 
cause of the veteran's death.  

The appellant testified at a July 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran died in December 2002.  The certificate of 
death lists the immediate cause of death as a left parietal 
glioblastoma multiforme.

2.  The medical evidence of record demonstrates that a left 
parietal glioblastoma multiforme resulted in the veteran's 
death; the veteran's left parietal glioblastoma multiform is 
not shown to be etiologically related to active service.

3.  In a July 2004 rating decision, service connection was 
established for diabetes mellitus, evaluated as 20 percent 
disabling, cataracts with aphakia, evaluated as 30 percent 
disabling, and coronary artery disease, evaluated as 10 
percent disabling, with a combined 50 percent evaluation, for 
purposes of accrued benefits.  

4. The veteran's service-connected disabilities were not an 
immediate or underlying cause of the veteran's death and did 
not contribute substantially or materially to cause his 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2004 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the appellant was responsible.  VA also asked the 
appellant to provide any evidence that pertains to her claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the appellant with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  The Board notes in that regard, that disability 
ratings are not applicable to Dependency and Indemnity 
Compensation (DIC) claims and no effective date is to be 
assigned in light of the Board's decision this date.  Thus, 
the Board finds that any notice failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, certificate of death, 
private treatment records, a Board hearing transcript, and 
various statements in support of the appellant's claim have 
been associated with the claims file.  VA has provided the 
appellant with every opportunity to submit evidence and 
arguments in support of her claim, and to respond to VA 
notices.  The appellant and her representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  In addition, certain 
chronic diseases, including malignant tumors of the brain, 
spinal cord, or peripheral nerves, may be presumed to have 
been incurred or aggravated during service if such diseases 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2007).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c) (2007).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2007).

The veteran's certificate of death shows that he died in 
December 2002 as a result of a left parietal glioblastoma 
multiforme with an approximate onset of four and a half 
months prior.  No other significant conditions were listed as 
contributing to death.

In a July 2007 Board hearing testimony, the appellant 
contends that the veteran's cause of death is due to exposure 
to Agent Orange in service.  The appellant also contends that 
presumptive service connection is warranted for malignant 
tumors of the brain, and that the veteran's service-connected 
diabetes may have contributed to his death.  

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2007). 

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).  However, the United States 
Court of Appeals for the Federal Circuit has determined that 
an appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's Form DD 214 shows that he served in the 
Republic of Vietnam during the Vietnam Era, and there is no 
evidence to the contrary.  Thus, he is presumed to have been 
exposed during such service to Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  However, as the veteran's cause 
of death is not included in the above-indicated diseases 
associated with exposure to an herbicide agent, presumptive 
service connection is not warranted.  

The appellant has also contended that presumptive service 
connection is warranted for malignant tumors of the brain.  A 
malignant tumor of the brain is a chronic disease under 38 
C.F.R. §§ 3.307 and 3.309; however, the presumption of 
service connection only applies if it becomes disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2007) (emphasis added).  Service 
medical records, to include July 1969 enlistment and July 
1971 separation examinations, contain no complaints, 
diagnoses, or treatment relating to a brain tumor in service.  
There is no indication that the veteran had a brain tumor 
within one year of separation from service.  Thus, the 
presumption of service connection does not apply.

As noted, even though presumptive service connection is not 
warranted in this case, the appellant is not precluded from 
establishing service connection a diagnosed disability with 
proof of direct causation.  See Combee, supra.  

The earliest medical evidence of a brain tumor was in 
September 2002.  Private treatment records from Associates in 
Pathology show that the veteran had a brain tumor biopsy on 
September 2002.  He was diagnosed with high-grade malignant 
glioma, Grade 4, glioblastoma multiforme.  The veteran's 
death certificate indicates that the veteran's brain tumor 
had its onset four and a half months prior to his death in 
2002.  There is no competent medical evidence of record which 
relates the veteran's brain tumor to service, or to Agent 
Orange exposure in service.  Thus, the Board finds that the 
veteran's cause of death was not incurred or aggravated in 
service.  

In a July 2004 rating decision, service connection was 
established for diabetes mellitus, evaluated as 20 percent 
disabling, cataracts with aphakia, evaluated as 30 percent 
disabling, and coronary artery disease, evaluated as 10 
percent disabling, with a combined 50 percent evaluation, for 
purposes of accrued benefits.  The appellant contended during 
the July 2007 Board hearing that the veteran's service-
connected diabetes mellitus contributed to the veteran's 
cause of death.  

Private treatment records dated from 1995 to 2002 show that 
the veteran was being treated for diabetes mellitus.  In a 
May 2005 letter, Dr. W.M.B. stated that he operated on the 
veteran in September 2002 for treatment of a malignant brain 
tumor (glioblastoma).  The veteran died of a rapid recurrence 
three months later.  Dr. W.M.B. stated that the veteran was 
known to have insulin dependent diabetes mellitus at the time 
of his surgery and that this may have contributed to his 
early demise.  

Although Dr. W.M.B. indicates that diabetes mellitus may have 
contributed to the veteran's death, the Board finds that the 
opinion is too speculative to establish service connection 
for the veteran's cause of death.  VA regulation provides 
that service connection may not be based on a resort to 
speculation or even remote possibility. See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  Accordingly, this opinion is insufficient 
evidence of a nexus or relationship between the veteran's 
cause of death and his service-connected diabetes mellitus.  
The Board finds that service connection for the veteran's 
cause of death is not warranted.  

The Board has also considered the appellant's statements in 
support of her claim.  The Board acknowledges the appellant's 
belief that the veteran's cause of death was related to 
service; however, where the determinative issue is one of 
medical causation or diagnosis, as in this case, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

C.  Conclusion

The veteran's cause of death is not shown by competent 
medical evidence to be related to service or to in-service 
exposure to Agent Orange.  Service-connected diabetes 
mellitus is not shown to be an immediate or underlying cause 
of the veteran's death and did not contribute substantially 
or materially to cause his death.
Thus, the Board finds that service connection for the 
veteran's cause of death is not warranted.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the appellant's claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


